                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

MAURICE HARGROVE SR.,

      Plaintiff,

v.                                                  Case No. 5:19cv238-TKW-MJF
TYNDALL FEDERAL CREDIT
UNION,

      Defendant.
                                            /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 6). No objections to the Report and Recommendation were

filed. Having reviewed the Report and Recommendation and the case file, I agree

with the magistrate judge’s determination that this case is due to be dismissed based

on Plaintiff’s failure to pay the filing fee and failure to comply with Court orders.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is DISMISSED, and the Clerk is directed to close the file.
DONE and ORDERED this 12th day of November, 2019.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                            2
